 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   ERIN SNIDER, #304781
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   ANGELA MILTON
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:18-cr-00081-LJO-SKO
12                   Plaintiff,                    STIPULATION TO CONTINUE STATUS
                                                   CONFERENCE; PROPOSED ORDER
13           vs.
14   ANGELA MILTON,                                DATE: April 29, 2019
                                                   TIME: 1:00 p.m.
15                   Defendant.                    JUDGE: Hon. Sheila K. Oberto
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Laura Withers, counsel for plaintiff, and Assistant
19   Federal Defender Erin Snider, counsel for defendant Angela Milton, that the status conference
20   scheduled for February 19, 2019, at 1:00 p.m. be continued to April 29, 2019, at 1:00 p.m.
21          Ms. Milton made her initial appearance in this case in Sacramento on July 18, 2018. At
22   that time, the Court scheduled the first status conference for August 6, 2018. Defense counsel
23   received initial discovery—totaling 9,080 pages—on August 1, 2018. At the first status
24   conference, the parties agreed to a second status conference on October 29, 2018, to permit
25   defense counsel to review the voluminous discovery. At the second status conference, defense
26   counsel reported that she was still in the process of reviewing discovery and the parties requested
27   a third status conference on February 19, 2019.
28          The parties now seek a continuance of the third status conference. The parties are
 1   beginning plea negotiations and require additional time to determine whether a resolution is
 2   possible. The parties agree that, pursuant to 18 U.S.C. § 3161(h)(7)(A), time should be excluded
 3   through April 29, 2019, because there is good cause for the requested continuance and the ends
 4   of justice outweigh the interest of the public and the defendant in a speedy trial. Specifically, the
 5   parties agree that this continuance is necessary to permit time for the parties to engage in plea
 6   negotiations and for the defense to continue its investigation and preparation.
 7
 8                                                  Respectfully submitted,
 9                                                  MCGREGOR W. SCOTT
                                                    United States Attorney
10
11   Date: February 4, 2019                         /s/ Laura Withers
                                                    LAURA WITHERS
12                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
13
14                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
15
16   Date: February 4, 2019                         /s/ Erin Snider
                                                    ERIN SNIDER
17                                                  Assistant Federal Defender
                                                    Attorney for Defendant
18                                                  ANGELA MILTON
19
                                                 ORDER
20
21           Pursuant to the parties’ Stipulation, the status conference hearing presently set for
22   February 19, 2019, at 1:00 p.m. is hereby continued to April 29, 2019, at 1:00 p.m. The Court
23   finds that there is good cause for the continuance and the ends of justice outweigh the interest of
24   the public and the defendant in a speedy trial. Time is therefore excluded through April 29, 2019
25   under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A).
26           The Court notes that this case has been pending since April 2018. To move this case
27   //
28
     //
     Milton: Stipulation
     and Order
                                                       2
 1   forward, the parties shall be prepared to select a mutually agreeable trial date at the next status
 2   conference.
 3
 4
     IT IS SO ORDERED.
 5
 6
     Dated:      February 5, 2019                                  /s/   Sheila K. Oberto                  .
                                                           UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Milton: Stipulation
     and Order
                                                       3
